        Case 1:18-cv-11002-LTS-SN Document 173 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)

                                   Plaintiff,

                 -against-

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Plaintiff’s “Emergency Motion to Stay the

Last Orders” dated August 8, 2021, in which she requests that the order issued on July 9, 2021 (see

docket entry no. 166), the judgment issued on July 12, 2021 (see docket entry no. 167), and the

order signed on July 30, 2021, but issued on August 2, 2021, (see docket entry no. 169) be stayed.

                 To the extent Plaintiff requests these orders to be stayed because she cannot access

“showings through the Court website” related to her two letter motions for “extension of time to

file related documents,” the Court has provided her with copies of its order granting Plaintiff’s

request for an extension of time to file a notice of appeal, see docket entry no. 169, and its order

terminating her second letter motion and respectfully referring her to the Court’s order granting

her request, see docket entry no. 171, via mail.

                 To the extent Plaintiff requests review by the Department of Justice, the Senate

Judiciary Committee, or the Administrative Office of the U.S. Courts of the facts underlying her

allegations of misconduct by the Court, the requests are improperly directed to this Court. This

Court cannot grant those requests. Plaintiff may wish to direct applications or communications to

those other government entities.


SUN - MTN STAY ORD                                         VERSION AUGUST 10, 2021                  1
       Case 1:18-cv-11002-LTS-SN Document 173 Filed 08/10/21 Page 2 of 2




               To the extent Plaintiff requests disqualification of this Court pursuant to 28 U.S.C.

section 351 et seq., Plaintiff’s complaint is improperly directed to this Court. 28 U.S.C. section

351(a) directs that a complaint that a judge has engaged in prejudicial conduct may be filed with

the “clerk of the court of appeals for the circuit.” Plaintiff may wish to direct her complaint

accordingly.

               This order resolves docket entry numbers 172 in this matter.

               SO ORDERED.

Dated: New York, New York
       August 10, 2021

                                                     _/s/Laura Taylor Swain__ ___
                                                     LAURA TAYLOR SWAIN
                                                     Chief United States District Judge


Copy Emailed to:      Yi Sun, sunyiculture@yahoo.com
Copy Mailed to:       Yi Sun
                      10 East 116th St. Apt 3A
                      New York, NY 10029




SUN - MTN STAY ORD                               VERSION AUGUST 10, 2021                          2
